DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
In ¶[0003] of corresponding U.S. Patent Appl. Publ. No. 2020/0354854 references is made to Fig. 13.  It is assumed applicants intended to refer to Fig. 12 as there is no Fig. 13.  
In ¶[0043] reference is made to the “anode portion 40.”  It is assumed applicants intended to refer to the “anode portion 20.”  
In at least ¶[0060, ¶[0062], and ¶[0063] reference is made to Figs. 8, 11, and 12, respectively.  However, in view of the context of the aforementioned paragraphs it is assumed applicants intended to refer to Figs. 9, 10, and 11, instead of Figs. 8, 11, and 12, respectively.  
Appropriate correction is required.

Drawings
Figure 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The terms “near <100>” and “near <110>" in claim 1 are relative terms which renders the claim indefinite.  The terms “near <100>” and “near <110>" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since it is unclear how close the direction must be to the <100> and <110> directions in order to be considered as being “near,” its recitation in claim 1 is claims 2-10 are similarly rejected due to their direct or indirect dependence on claim 1.  
Claim 1 further recites that growth of the seed occurs “where (100) planes of diamond grows dominantly and are free from secondary nucleation.”  However, it is unclear whether it is only the (100) planes of diamond which are free secondary nucleation or if all growth planes, such as both (100) and (111) are free from secondary nucleation.  Experimental Example 2 in Figs. 2-3 and ¶¶[0075]-[0082] teaches that under certain growth conditions secondary nucleation does not occur on the (100) and (111) crystal growth planes.  This appears to be exemplified by the shaded area (A) in Fig. 3.  Since the limitation relating to being “free from secondary nucleation” is recited in connection with the reference to (100) planes it is assumed claim 1 is limited only to the growth of (100) planes which are free of secondary nucleation.   
Claim 1 recites a method for producing “a particle-shaped single crystal diamond (SCD)” and further recites that growth occurs “under a condition of near <100> texture or near <110> texture.”  However, texture conventionally arises in polycrystalline films when the growing crystalline grains begin to take on a preferred crystallographic orientation.  Thus, it is unclear how growth can occur under conditions of <100> or <110> 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the growth of near <100> or near <110> textured particle-shaped single-crystal diamond (SCD) on a single crystal diamond seed crystal having a cuboctahedron shape by multi-cathode DC plasma-assisted chemical vapor deposition (MCDC PACVD) from methane and hydrogen precursor gases, does not reasonably provide enablement for the growth of textured particle-shaped SCD on substantially any seed from any type of source gas(es).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  See also MPEP 2164.  The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, include, but are not limited to:  
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The invention disclosed in the instant application and recited in claim 1 relates to a method for producing a particle-shaped single-crystal diamond (SCD) which exhibits near <100> texture or near <110> texture where (100) planes of diamond grow dominantly and are free from secondary nucleation.  As explained in Figs. 1-4 and Examples 1-3 in ¶¶[0072]-[0086] of corresponding U.S. Patent Appl. Publ. No. 2020/0354854, growth of DC PACVD growth using methane (CH4) and hydrogen (H2) as precursor gases produces a critical range of, inter alia, growth temperatures and precursor compositions over which the growth of single crystal diamond onto HPHT single-crystal diamond grits having a cuboctahedron shape can be sustained without claim 1 merely recites the use of a “seed ha[ving] a cuboctahedron shape consisting of (100) and (111) planes” which necessarily encompasses seed crystals comprised of materials other than carbon such as metals, semiconductors, and ceramics shaped into a cuboctahedron consisting of (100) and (111) planes.  Furthermore, claim 1 merely recites the step of “introducing a source gas into the vacuum chamber” and does not specify that the source gases are comprised of methane (CH4) and hydrogen (H2).  Thus, the recitation of “source gases” necessarily encompasses other carbon-containing precursor gases such as, for example, carbon dioxide (CO2), carbon monoxide (CO), ethane (C2H6), or pentane (C5H12) and other inert gases such as nitrogen (N2) or argon (Ar).  However, the specification as originally filed does not teach or suggest how a particle-shaped SCD may be formed by growing under conditions which produce near <100> or near <110> texture with the (100) plane of diamond growing predominantly with no secondary nucleation using any of the aforementioned carbon-containing precursor and inert gases.  Accordingly, it is the Examiner’s position that undue experimentation would be required to determine the combination of seed crystal(s), precursor types, precursor concentration range(s), and growth temperature(s) which yield a particle-shaped SCD in which “growth of the seed occurs under a condition of near <100> texture or near <110> texture, where (100) planes of diamond grows dominantly and are free from secondary nucleation” as recited in the context of claim 1.  As such, it is the claim 1 is not fully enabled by the specification as originally filed.  Dependent claims 2-10 are similarly rejected due to their direct or indirect dependence on claim 1.  It is suggested that applicants incorporate at least dependent claims 2, 5, and 9 in order to address the 35 U.S.C. 112(a) scope of enablement rejection as set forth supra.  

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over Korean Patent Appl. Publ. No. 10-20090124111 to Baik, et al. (hereinafter “Baik”) alone or in view of U.S. Patent No. 6,443,092 to Lee, et al. (“Lee”). 
Regarding claim 1, Baik teaches a method of producing a particle-shaped single-crystal diamond (SCD) using chemical vapor deposition (CVD) (see, e.g., the Abstract, Figs. 1-5, and entire reference), the method comprising:  
disposing a seed on a stage substrate in a vacuum chamber (see, e.g.,, Fig. 2 and the Detailed Description on pp. 7-11, including specifically Example 1 on pp. 11-12 which teach that diamond seed crystals (23) are placed within a substrate stage (21) and that a vacuum is formed within the apparatus which necessarily means or, alternatively, a person of ordinary skill in the art would interpret to mean that the substrate stage (21) and the diamond seed crystals (23) are placed in a vacuum chamber); and 
three-dimensionally growing the seed to a particle-shaped SCD by introducing a source gas into the vacuum chamber (see, e.g., the Detailed Description on pp. 7-11 and Example 1 on pp. 11-12 which teach that a particle-shaped SCD is grown from methane and hydrogen precursor gases), 
wherein the seed has a cuboctahedron shape consisting of (100) and (111) planes (see, e.g., Fig. 3(c), the Detailed Description on pp. 7-11, and Example 1 on pp. 11-12 which teach that the seed crystal is in the shape of an octahedron consisting of (100) and (111) planes) and 
the growth of the seed occurs under a condition of near <100> texture or near <110> texture, where (100) planes of diamond grows dominantly and are free from secondary nucleation (See, e.g., Fig. 2, the Detailed Description on pp. 7-11, and Example 1 on pp. 11-12 which teach that SCD growth proceeds under substantially the same growth conditions as that disclosed and claimed in the instant application, including a pressure of 100 Torr, plasma power of 4 kW, substrate temperature of 950 °C, and a methane concentration of 3% by volume which would necessarily produce the same results, namely growth under conditions of near <100> or near <110> texture with the (100) plane growing dominantly and free from secondary nucleation.  As detailed infra with respect to the rejection of claim 6, the growth conditions utilized in Example 1 on pp. 11-12 use a concentration of methane of 3 % by volume at a temperature of 950 °C which satisfies the expression y ≤ 0.125(x-40)+5 since y = 3 % and x = (950 °C + 40) = 990 which, upon substitution into Expression 1 yields 0.125(990 – 40) + 5 = 123.75 which is does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the growth under conditions of near <100> or near <110> texture with the (100) plane growing dominantly and free from secondary nucleation, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).).  
Even if it is assumed arguendo that Baik does not teach that growth occurs under a condition of near <100> texture or near <110> texture, where (100) planes of diamond grows dominantly and are free from secondary nucleation, this would have been obvious in view of the teachings of Lee.  In Figs. 1-2, col. 3, l. 14 to col. 5, l. 10, and Example 3 at col. 5, ll. 39-46 Lee teaches an analogous method of growing single crystal diamond in which deposition is performed using a direct current plasma (4) is generated between a plurality of cathodes (2) and an anode (7) in order to deposit single crystal diamond on a substrate (3).  In col. 4, l. 67 to col. 10 Lee specifically teaches that at a methane composition of 10-15% it is possible to obtain a higher thickness uniformity, good crystallinity, and an enhanced growth rate with Example 3 teaching an embodiment in which growth is performed under conditions of 100 Torr, 150 sccm, 1,250 °C, and 10% methane.  These growth conditions are substantially the same as those disclosed in Experimental Example 1 of the instant application in which a temperature of 1,240 °C with 10% methane produces near <100> texture.  Thus, a person of ordinary skill in the art would look to the teachings of Lee and would be motivated to utilize growth conditions which are prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Baik teaches that the seed is a high pressure-high temperature (HPTH) diamond grit, or natural diamond (see, e.g., p. 8 and Example 1 on pp. 11-12 which teach that the diamond is a single crystal seed which is necessarily naturally produced or, alternatively, a person of ordinary skill in the art would readily recognize may be obtained from naturally produced diamond since naturally produced diamond is in the form of a single crystal; alternatively, see pp. 3-4 of the Background section which teach that diamond single crystals have been conventionally produced by the HPHT method and a person of ordinary skill in the art would readily recognize that HPHT-grown diamond single crystals would function as seed crystals for CVD growth according to the method in Example 1 of Baik in order to produce still-larger diamond single crystals).  
Regarding claim 3, Baik teaches that the substrate has a plurality of grooves for seeds to be disposed at a predetermined spacing from one another (see, e.g., Figs. 2-5 
Regarding claim 4, Baik teaches that the disposing of the seed on the stage substrate in the vacuum chamber comprises disposing the seed in the groove such that the seed protrudes from a top surface of the stage substrate in a direction of an upper portion (see, e.g., Fig. 2 and the Detailed Description on pp. 7-9 which teach that the seed crystals (24) are disposed in the plurality of pits (23) with Fig. 2 specifically showing that at least a tip of the seed (24) protrudes from a top surface of the substrate (21); alternatively, since crystal growth only proceeds from exposed portions of the seed crystal (24), a person of ordinary skill in the art would be motivated to utilize a seed (24) and/or pits (23) which facilitate exposing a larger fraction of the total surface area of the seed (24) to the plasma (20) by having the seed protrude from a top surface of the substrate (21) in order to, for example, promote growth of a larger single crystal at a higher growth rate).
Regarding claim 5, Baik teaches that the source gas is a mixture gas of a hydrogen gas and a hydrocarbon gas and a composition of the hydrocarbon gas in the mixture gas is in a range from 1 % by volume to 20 % by volume (see, e.g., the Detailed Description on pp. 7-11, and Example 1 on pp. 11-12 which teach the use of a concentration of methane of 3 % by volume in hydrogen gas as the source gas).  
Regarding claim 6, Baik teaches that the growing to the particle-shaped diamond singlecrystal is performed under condition represented by Expression 1 below,
Expression 1: y ≤ 0.125(x-40)+5 
y: Volume ratio (%) of methane in a mixture gas
supra with respect to the rejection of claim 1, in col. 4, l. 67 to col. 10 Lee specifically teaches that at a methane composition of 10-15% it is possible to obtain a higher thickness uniformity, good crystallinity, and an enhanced growth rate with Example 3 teaching an embodiment in which growth is performed under conditions of 100 Torr, 150 sccm, 1,250 °C, and 10% methane.  These growth conditions are substantially the same as those disclosed in Experimental Example 1 of the instant application in which a temperature of 1,240 °C with 10% methane produces near <100> texture.  In this case 0.125((1,250 + 40) – 40) + 5 = 161.25 which is greater than y = 10%.  Thus, a person of ordinary skill in the art would look to the teachings of Lee and would be motivated to utilize growth conditions which are substantially the same as that disclosed in the instant application which produce near <100> texture with no secondary nucleation on (100) planes and satisfy Expression 1 in order to deposit single crystal diamond with high thickness uniformity, good crystallinity, and a higher growth rate.  
Regarding claim 7, Baik teaches that a pressure of the vacuum chamber after the source gas is introduced is in a range from 10 Torr to 500 Torr (see, e.g., Example 1 on pp. 11-12 which teaches growth at a pressure of 100 Torr).
Regarding claim 10, Baik teaches that the spacing of the grooves is 1 mm or more (see, e.g., Figs. 2 & 4-5 and Example 1 on pp. 11-12 which teach the use of seed pits (23) or (43) which are formed into a 5 x 5 arrangement separated by a gap of 2 mm)
 
Claim Rejections - 35 USC § 103
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baik in view of Lee.  
Regarding claim 8, Baik does not explicitly teach that a flow rate of the source gas is in a range from 10 sccm to 1,000 sccm.  However, in Figs. 1-2 and Example 1 at col. 5, ll. 15-25 Lee teaches an analogous method of depositing single crystal diamond from methane and hydrogen source gases in which methane is flowed at a rate of 150 sccm and 100 Torr; thus, a person of ordinary skill in the art would be motivated to utilize a similar flow rate of 150 sccm in the method of Baik in order to produce high quality transparent single crystal diamond particles).  
Regarding claim 9, Baik teaches that the vacuum chamber is a CVD chamber having an inner is space (see, e.g., the Detailed Description on pp. 7-11, and Example 1 on pp. 11-12 which teach the use of chemical vapor deposition (CVD) to grow a diamond single crystal which necessarily means that the vacuum chamber utilized is a CVD chamber having an inner space), but does not explicitly teach that direct current (DC) power plasma is generated between an anode portion and a cathode portion consisting of a plurality of cathodes to synthesize diamond.  However, in Figs. 1-2, col. 3, l. 14 to col. 5, l. 10, and Example 1 at col. 5, ll. 15-25 Lee teaches an analogous method of growing single crystal diamond in which deposition is performed using a direct current 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714